DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 9/11/2020 were accepted.


Response to Amendment
The response filed on 7/29/2022 has been entered and made of record. Claim 1 is amended and claim 9 was added. Claims 1-9 are pending.
Previous rejections to claims 1-8 have been removed and new rejections have been made to claims 1-9 in view of Dumont et al as necessitated by amendments.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosencwaig et al (US 20080143890 A1; filed 8/13/2007) in view of Cho Jae Shin et al (KR 20150031604 A; Published 3/25/2015) and Dumont et al (US 20190138147 A1; filed 1/4/2019).

With regards to claim 1, Rosencwaig discloses an electronic calendaring system having a program running thereon… the electronic calendaring system comprising: a main frame; and a display unit disposed on at least a portion of a front surface of the main frame to display a calendar thereon based on the program, such that the display unit allows input of at least one of a time and an event occurring on a selected day (Rosencwaig, paragraph 35: “The user can also enter (using the control buttons 22 and/or the utility software program on computer 6) user-specific notations to the calendar displays such as birthdays, anniversaries, appointments, etc., 27, for display on screen 26 as shown in FIG. 7”).
However, Rosencwaig does not disclose connected to at least one mobile device… such that the display unit receives the input and associates the input with a current user to identify the current user.
Cho Jae Shin teaches connected to at least one mobile device (Cho Jae Shin, Description: “In addition to the calendar function, the electronic calendar according to the present invention can be connected to a smart phone through Bluetooth communication and wired communication, and can be used as a digital frame in the idle state of the terminal.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig’s electronic calendar with Cho Jae Shin’s device connections such that the calendar data can be sent between the devices. This would have allowed the users to “synchroniz[e] schedules of both sides by communicating with a smart phone and transmitting / receiving data” (Cho Jae Shin, Description).
Dumont et al teaches such that the display unit receives the input and associates the input with a current user to identify the current user (Dumont et al, abstract: “identifying a user of a device includes comparing audio received by a device with acoustic fingerprint information to identify a user of the device. Image data, video data and other data may also be used in the identification of the user.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig and Dumont et al such that the user is identified based on their input. This would have enabled the device to customize the operation based on the user’s identify (Dumont et al, abstract: “Once the user is identified, operation of the device may be customized based on the user. Further, once the user is identified, data can be associated with the user, for example, usage data, location data, gender data, age data, dominant hand data of the user, and other data. This data can then be used to further customize the operation of the device to the specific user”). The customized operation can include information relating to the user’s calendar information (Dumont et al, paragraph 18: “In another example, specific user data such as contacts, calendar information, or other user specific information may be accessed by the device when operated by the specific user.”).

With regards to claim 2, which depends on claim 1, Rosencwaig discloses a memory card port disposed on at least a portion of the main frame to receive a memory card therein, such that the display unit displays at least one of a screensaver, an image, and a picture thereon in response to inserting the memory card into the memory card port (Rosencwaig, paragraph 3: “The user loads his photos into the digital picture frame from the memory of a digital camera or from a memory card. The digital picture frame can then display a single photo or perform a slide show of the photos then stored in its internal memory;” Rosencwaig discloses improvements to transmitting content to the picture frame, such as in paragraph 24, but does not teach away from the memory card slot disclosed to be in most digital picture frame devices).

With regards to claim 9, Rosencwaig discloses an electronic calendaring system having a program running thereon… the electronic calendaring system comprising: a main frame; and a display unit disposed on at least a portion of a front surface of the main frame to display a calendar thereon based on the program, such that the display unit allows input of at least one of a time and an event occurring on a selected day (Rosencwaig, paragraph 35: “The user can also enter (using the control buttons 22 and/or the utility software program on computer 6) user-specific notations to the calendar displays such as birthdays, anniversaries, appointments, etc., 27, for display on screen 26 as shown in FIG. 7”).
However, Rosencwaig does not disclose connected to at least one mobile device… and a control unit disposed within at least a portion of the main frame to distinguish at least one first user from at least one second user based on at least one of a first unique random code of the at least one first user and the input of the at least one first user compared to at least one of a second unique random code of the at least one second user and the input of the at least one second user.
Cho Jae Shin teaches connected to at least one mobile device (Cho Jae Shin, Description: “In addition to the calendar function, the electronic calendar according to the present invention can be connected to a smart phone through Bluetooth communication and wired communication, and can be used as a digital frame in the idle state of the terminal.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig’s electronic calendar with Cho Jae Shin’s device connections such that the calendar data can be sent between the devices. This would have allowed the users to “synchroniz[e] schedules of both sides by communicating with a smart phone and transmitting / receiving data” (Cho Jae Shin, Description).
Dumont et al teaches a control unit disposed within at least a portion of the main frame to distinguish at least one first user from at least one second user based on at least one of a first unique random code of the at least one first user and the input of the at least one first user compared to at least one of a second unique random code of the at least one second user and the input of the at least one second user (Dumont et al, abstract: “identifying a user of a device includes comparing audio received by a device with acoustic fingerprint information to identify a user of the device. Image data, video data and other data may also be used in the identification of the user.” Paragraph 58: “allows the device to identify other users;” Paragraph 60: “In an aspect, a single device may include multiple users, for example, a first user, a second user, etc., and thus multiple user profiles may be associated with the device”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig and Dumont et al such that the user is identified based on their input. This would have enabled the device to customize the operation based on the user’s identify (Dumont et al, abstract: “Once the user is identified, operation of the device may be customized based on the user. Further, once the user is identified, data can be associated with the user, for example, usage data, location data, gender data, age data, dominant hand data of the user, and other data. This data can then be used to further customize the operation of the device to the specific user”). The customized operation can include information relating to the user’s calendar information (Dumont et al, paragraph 18: “In another example, specific user data such as contacts, calendar information, or other user specific information may be accessed by the device when operated by the specific user.”).


Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosencwaig et al  in view of Cho Jae Shin et al and Dumont et al, and further in view of Conner et al (US 20100192162 A1; filed 1/23/2009).


With regards to claim 3, which depends on claim 1, Rosencwaig does not disclose a control unit disposed within at least a portion of the main frame to send an alert to the display unit in response to determining a scheduling conflict exists between newly input information and existing information.
However, Connor teaches a control unit disposed within at least a portion of the main frame to send an alert to the display unit in response to determining a scheduling conflict exists between newly input information and existing information (Conner, paragraph 45: “When information entered in a field 436″ is determined to indicate a conflict with a calendared event (not shown), a pop-up window 460 may open. Pop-up window 460 includes a conflict warning 452″ arranged to alert an individual, e.g., a user interacting with browser application 408″, that information entered in field 436″ is in conflict with a calendared event (not shown). In one embodiment, pop-up window 460 is configured to remain open until an individual closes pop-up window 460.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig and Conner such that scheduling conflicts cause an alert to be displayed to the user. This would have enabled the invention to prevent the user from scheduling more than one event at a particular time when using multiple calendars (Conner, paragraph 3: “When more than one separate calendar is maintained by an individual, the individual may unwittingly schedule more than one event for the same time because a time slot appears available on one calendar, when the time slot is indicated as being unavailable on another calendar.”).

With regards to claim 4, which depends on claim 3, Rosencwaig does not disclose wherein the control unit determines the scheduling conflict due to the newly input information overlaps an event of the existing information.
However, Connor teaches wherein the control unit determines the scheduling conflict due to the newly input information overlaps an event of the existing information (Conner, paragraph 45: “When information entered in a field 436″ is determined to indicate a conflict with a calendared event (not shown), a pop-up window 460 may open. Pop-up window 460 includes a conflict warning 452″ arranged to alert an individual, e.g., a user interacting with browser application 408″, that information entered in field 436″ is in conflict with a calendared event (not shown). In one embodiment, pop-up window 460 is configured to remain open until an individual closes pop-up window 460.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig and Conner such that scheduling conflicts cause an alert to be displayed to the user. This would have enabled the invention to prevent the user from scheduling more than one event at a particular time when using multiple calendars (Conner, paragraph 3: “When more than one separate calendar is maintained by an individual, the individual may unwittingly schedule more than one event for the same time because a time slot appears available on one calendar, when the time slot is indicated as being unavailable on another calendar.”).

With regards to claim 5, which depends on claim 3, Rosencwaig does not disclose wherein the control unit overrides the scheduling conflict in response to receiving confirmation on the display unit to store the newly input information.
However, Connor teaches wherein the control unit overrides the scheduling conflict in response to receiving confirmation on the display unit to store the newly input information (Conner, paragraph 60: “In one embodiment, the ability to effectively ignore a conflicting calendar event may be provided in a conflict warning. That is, an individual may be provided with the ability to substantially indefinitely ignore a conflict warning.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig and Conner such that scheduling conflicts can be ignored if the user does not wish to see them. This would have enabled the invention to prevent expected warnings depending on the user’s circumstances (Conner, paragraph 60: “An interface may be provided in a conflict warning the first time a conflict with a calendared event is identified to allow an individual to elect not to be warned of future conflicts with the calendared event.”).


With regards to claim 8, which depends on claim 3, Rosencwaig discloses a speaker disposed on at least a portion of the main frame (Rosencwaig, paragraph 30: “a speaker disposed on at least a portion of the main frame to emit an alarm sound in response to determination of the scheduling conflict by the control unit, and send voice activated commands to the control unit.”)… send voice activated commands to the control unit (Rosencwaig, paragraph 30: “sensing device 38 is a microphone which causes the digital picture frame device 12 to respond to sound-based commands”).
Note: The speaker is described as including a microphone in the specification (paragraph 76).
However, Rosencwaig does not disclose to emit an alarm sound in response to determination of the scheduling conflict by the control unit.
Conner teaches emit an alarm sound in response to determination of the scheduling conflict by the control unit (Paragraph 64: “A conflict warning may be an audio warning, or a visual warning with an audio component”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig and Conner such that users are alerted to scheduling conflicts via audio alerts. This would have enabled the invention to prevent expected warnings depending on the user’s circumstances (Conner, paragraph 60: “An interface may be provided in a conflict warning the first time a conflict with a calendared event is identified to allow an individual to elect not to be warned of future conflicts with the calendared event.”).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosencwaig et al  in view of Cho Jae Shin et al, Dumont et al and Conner et al, and further in view of Zhang et al (US 20070005206 A1; filed 7/1/2005).

With regards to claim 6, which depends on claim 3, Rosencwaig does not disclose wherein the control unit via the program generates a random code for at least one user, such that the control unit identifies the at least one user based on at least one of the random code and the newly input information.
However, Zhang et al teaches wherein the control unit via the program generates a random code for at least one user, such that the control unit identifies the at least one user based on at least one of the random code and the newly input information (Zhang, paragraph 100: “Device A automatically generates a random code, presents the code to the user, such as via a display which may be device A display or a separate display such as the head unit display, and sends a connection request to Device B (step 540). [0101] 5) Device B receives the connection request from Device A. The user has the option of accepting the request with the random code (step 550). [0102] 6) The user accepts the request on Device B (step 560).” Paragraph 89: “Various techniques can be used to determine which user is interacting with the system. For example, a particular external device that is paired with the head unit (e.g., a mobile telephone) can be used to identify the user.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig, Dumont, Cho Jae Shin and Zhang such that the connection between the mobile device and the main frame used random codes to identify which devices to pair. This would have enabled the invention to implement a “simplified pairing process which can improve the efficiency of the pairing, generally, by putting intelligence into one of the devices to simplify the steps and ease the burden on the user” (Zhang, paragraph 96).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosencwaig et al  in view of Cho Jae Shin et al, Dumont et al and Conner et al, and further in view of Kirsch (US 20120197523 A1; filed 1/27/2011).


With regards to claim 7, which depends on claim 3, Rosencwaig does not disclose wherein the control unit performs operations in response to receiving commands from the at least one mobile device.
However, Kirsch teaches wherein the control unit performs operations in response to receiving commands from the at least one mobile device (Kirsch, Fig. 4 and Fig. 8: The in-vehicle display is updated (steps 418 and 826) in response to messages from the mobile device; paragraph 68: “The in-vehicle system 112 receives 416 the calendar information and updates 418 the in-vehicle display accordingly.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosencwaig and Cho Jae Shin’s system with Kirsch’s communication protocols. This would have allowed the calendar of the main frame to stay up to date when the calendar is updated from the mobile device (Kirsch, paragraph 4: “the connected nodes will automatically update so that the calendar always provides current information”).


Response to Arguments

Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with applicant that Rosencwaig and Cho do not teach the amended limitations which identify a user or multiple users. However, upon further search examiner found Dumont et al, who teaches identifying multiple users based on their inputs and associating them with profiles on the device. The rejections above to claims 1 and 9 have been updated or added to include the new art.
Applicant's arguments filed 7/29/2022 regarding Zhang have been fully considered but they are not persuasive. Applicant argues that the (i) random code generated by Zhang is not used as a means of identifying the user, and (ii) that Zhang does not require input information to also identify the user. Examiner agrees with second argument (ii), however notes that the claim only requires the identification be based on only one of the random code or the newly input information. Regarding (i) the random code, Zhang teaches using the random code to connect the user’s device (device B in Zhang, paragraph 96), and also teaches using the connection to identify the user (Zhang, paragraph 89: “a particular external device that is paired with the head unit (e.g., a mobile telephone) can be used to identify the user”). Thus the code is used to identify the user via the connection process.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178